internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-135127-01 date date number release date index number legend company subsidiary state year date date date date dear this responds to your authorized representative’s letter dated date requesting relief under sec_301_9100-3 of the procedure and administration regulations facts the following facts have been represented company was incorporated on year under the laws of state on date company made an election under sec_1362 to be treated and taxed as an s_corporation on date company incorporated subsidiary as a wholly owned subsidiary of company it was intended that company would elect qualified_subchapter_s_subsidiary qsub status for subsidiary effective date however the election was never filed company treated subsidiary as a qsub on its form_1120s filed for the year ending date and for the year ending date law and analysis plr-135127-01 sec_1361 of the internal_revenue_code defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if an s_corporation holds percent of the stock of the corporation and that s_corporation elects to treat the subsidiary as a qsub sec_1_1361-3 of the income_tax regulations provides that the qsub election may be made by the s_corporation parent at any time during the taxable_year pursuant to sec_1_1361-3 a qsub election will be effective on the date specified on the election form or on the date the election form is filed if no date is specified the effective date specified on the form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing on date in notice_2000_58 2000_2_cb_491 the internal_revenue_service announced that new form_8869 qualified_subchapter_s_subsidiary election is available for an s_corporation to elect to treat one or more of its eligible subsidiaries as a qsub under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections but does not apply to qsub elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and representations made we conclude that company has established reasonable_cause for not making a timely qsub election and that the other requirements of sec_301_9100-1 and sec_301 have been satisfied accordingly company is granted an extension of time of sixty days from the date of this letter to file with the appropriate service_center a completed form_8869 electing qsub status for subsidiary effective date a copy of this letter should be attached to the form_8869 filed with the service_center except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of the transactions discussed in this letter specifically no opinion is expressed concerning whether company is an s_corporation or whether subsidiary is otherwise eligible to be a qsub plr-135127-01 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
